Title: From Benjamin Franklin to Deborah Franklin, 6 April 1773
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, April 6. 1773
I received yours of Dec. 28 and Jan. 6. and am glad to find you were so well.
I do not recollect the Miss Moore’s you mention, whom Ben visited before they went away. As to Mrs. Wright, I have done all I could to serve her here; but I have somehow or other, I know not which way, displeas’d her of late, so that she does not now come near me. I wish her well.

I condole with you on the Death of our good Friend Mr. Hall. My old Friends so drop off one after another, that I am afraid, when I come home, I shall find myself a Stranger in my own Country.
Your Accounts of your Kingbird please me exceedingly. I hope soon to see him and you. Last Night I was at Mr. West’s. They desire to be remember’d to you. Their youngest Boy, my Godson, is a very fine one, as is also my other Godson, young Hewson. I continue well, Thanks to God, and am ever, my dear Debby, Your affectionate Husband
B Franklin

P.S. Since writing the above I have receiv’d yours of March 2. per Packet. Mrs. Stevenson and Polly send their Love. Sally her Duty. She is to be married and leave us next Week.

 
Addressed: To / Mrs Franklin / at / Philadelphia / via N York / per Packet / B Free Franklin
